April 8, Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Secured Diversified Investment, Ltd. File No. 000-30653 We have read the statements that we understand Secured Diversified Investment, Ltd. will include under Item 4.01 of the Form 8-K report, dated April 4, 2008, it will file regarding the change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Kabani & Company, Inc.
